Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,777,228. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of the instant application:
Claim 1 of Instant Application
Claim 1 of US Patent 10,777,228
A system that creates video edits, the system comprising: one or more physical processors configured by machine-readable instructions to: 







obtain feature information of multiple video clips, the feature information including feature values that characterize features of the multiple video clips, the features of the multiple video clips including visuals captured within the multiple video clips, wherein the feature information includes first feature information of a first video clip, second feature information of a second video clip, and third feature information of a third video clip, further wherein the first video clip is selected as a first segment of a video edit of the video content; iteratively select at least some of the multiple video clips as other segments of the video edit based on the feature information and recommended feature information, the recommended feature information for next segment of the video edit determined based on processing, through a recurrent neural network, the feature information of a video clip previously selected for inclusion in the video edit as an adjacent segment of the next segment,




obtain feature information of the video clips, the feature information characterizing features of the video clips, the features of the video clips including visuals captured within the video clips, the feature information including first feature information of the first video clip, second feature information of the second video clip, and third feature information of the third video clip, the feature information of the video clips including features values that characterize the visuals captured within the video clips; select the first video clip as a first segment of a video edit of the video content; iteratively select at least some of the video clips as other segments of the video edit based on the feature information and recommended feature information,




the recommended feature information for next segment of the video edit determined based on processing, through a recurrent neural -2-Wilson - 15/933,008 Attorney Docket No.: 46DG-268344 network, the feature information of a video clip previously selected for inclusion in the video edit as an adjacent segment of the next segment, the recommended feature information characterizing recommended features of a video clip to be selected for inclusion in the video edit as the next segment, the recommended features including recommended visual for the next segment, the recurrent neural network using the feature information from multiple ones of prior video clip selections to output the recommended feature information,
Claim 2 of Instant application:
wherein the iterative selection of the at least some of the video clips as the other segments of the video edit includes: processing the first feature information through the recurrent neural network, the recurrent neural network outputting first recommended feature information for a second segment of the video edit, the first recommended feature information including feature values that characterize first recommended visual for the second segment of the video edit based on the first feature information including feature values that characterize first visual captured within the 

wherein iterative selection of the at least some of the video clips as the other segments of the video edit includes: processing the first feature information through the recurrent neural network, the recurrent neural network outputting first recommended feature information characterizing first recommended visual for a second segment of the video edit based on the first feature information characterizing first visual captured within the first video clip, the second segment adjacent to the first segment in the video edit; selecting the second video clip as the second 


As noted above, the limitations of claim 1 of the instant application is broader than and encompassed by the limitations of claim 1 of US Patent 10,777,228. Therefore, claim 1 of the instant application is fully anticipated by the limitations of claim 1 of US Patent 10,777,228 and is thus rejected.
Claim 2 of the instant application is also met by the same limitations recited in claim 1 of US Patent 10,777,228.
Claims 11-12 of the instant application is similarly met by the limitations recited in claim 10 of US Patent 10,777,228.
Dependent claims 3-10 and 13-20 are also met by the recitations in claims 2-9 and 11-20 of US Patent 10,777,228.
Remarks
Claims 1 and 11 of the instant application recites the same allowable subject matter as in the parent application 15/933,008 (now US Patent 10,777,338). The application as a whole will be allowable once the Double Patenting rejections above are overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481